Citation Nr: 0005473	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for a left wrist 
disorder.  

3.  Entitlement to service connection for residuals of a 
right lower arm laceration.  

4.  Entitlement to service connection for a right knee 
disorder.  

5.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  There is no medical evidence of a medical diagnosis of an 
anxiety disorder.  

2.  There is no medical evidence of a medical diagnosis of a 
left wrist disorder.  

3.  There is no medical evidence of a medical diagnosis of a 
right lower arm laceration, nor is there is any medical 
evidence of a nexus between alleged residuals of a right 
lower arm laceration and the veteran's period of active duty 
service.  

4.  There is no medical evidence of a medical diagnosis of a 
right knee disorder.  

5.  There is no medical evidence of a medical diagnosis of a 
right ankle disorder.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an anxiety disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for a left wrist disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for residuals of a right lower arm laceration is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for a right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for a right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Here, the veteran asserts that each of the alleged disorders 
was incurred in service.  In determining whether the claims 
are well grounded, the Board accepts the veteran's assertions 
as true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. 
App. at 75; King, 5 Vet. App. at 21.  

However, the Board finds that each of the veteran's claims 
lacks the other basic requirements for a well grounded claim.  
First, there is no medical evidence showing that the veteran 
is currently diagnosed as having any of the alleged 
disorders.  The RO has received medical records from 
Chamberlin Medical Center and Rapid City Regional Hospital.  
While these records contain various references to the veteran 
feeling nervous or anxious, there is no evidence of a current 
medical diagnosis of any anxiety disorder.  Moreover, these 
records are negative for the diagnosis or treatment of a left 
wrist disorder, residuals of a right arm laceration, a right 
knee disorder, or a right ankle disorder.  A claim is not 
well grounded if there is no present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the veteran, through his representative, 
has contended that the veteran need not provide medical 
evidence of a current disability because the claimed 
disorders were chronic in service.  As noted above, even with 
a disability diagnosed as chronic in service, medical 
evidence must show that the chronic disability is still 
present, in order for "subsequent manifestations" to be 
service-connected.  38 C.F.R. § 3.303(b); Brammer, Rabideau, 
supra.

38 C.F.R. § 303(b); Savage, supra.  Second, even if the Board 
assumed that the veteran's assertions, without medical 
evidence, the medical evidence fails to reveal any opinion 
that links any of the claimed disorders to service.  Such 
medical evidence of a nexus between the alleged disorder and 
service is necessary to establish a well grounded claim.  
Epps, 126 F.3d at 1468.  

The representative also contends that the veteran need not 
provide medical evidence of a nexus between a current 
disability and military service because the claimed disorders 
were chronic in service.  However, the applicable regulation, 
38 C.F.R. § 3.303(b), clearly states that "[w]hen the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  In this case, the veteran has presented only 
his allegations to establish that the disorders were chronic 
in service.  The veteran's service medical records are, in 
fact, devoid of any reference to any of the claimed 
disorders.  The veteran has not submitted any showing of 
continuity of the disorders in service or after service.  
Therefore, medical evidence of nexus is required to establish 
a well-grounded claim for any of the claimed disorders.  

In particular, the Board notes that residuals of a right 
lower arm laceration, such as a scar, might be observable by 
lay observation, so as to establish a current disability.  
However, even if the veteran's assertions establish that he 
has a scar of the right lower arm, medical evidence is 
required to establish that the scar residuals are linked to 
the veteran's service.  However, the veteran's service 
medical records are entirely negative for treatment, 
diagnosis, observation, or history of a laceration of the 
right lower arm or a scar of the right lower arm in service.  
Post-service medical records are entirely devoid of any 
history, diagnosis, treatment, or opinion as to etiology or 
onset of any disorder or residual of the right lower arm.  

The veteran has not submitted evidence to show that he is a 
trained medical professional.  Therefore, as a lay person, he 
is not competent to offer an opinion on matters that require 
medical knowledge, such as diagnoses or determinations of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for each of the alleged disorders discussed above.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469.

On this issue, the Board notes that the veteran's 
representative has requested VA examinations as to the 
claimed disorders, and has requested that the examinations be 
thorough and contemporaneous, and that the veteran's claims 
files be reviewed.  As an initial matter, the Board notes 
that all of these contentions are ancillary to the veteran's 
underlying claims.  These contentions are not separately 
appealable matters.  Rather, these contentions pertain to the 
duty to assist the veteran in the development of the issues 
currently on appeal.  As discussed above, the Board finds 
that the duty to assist the veteran under 38 U.S.C.A. 
§ 5107(a) has been met.  

The veteran has also requested an independent medical expert 
opinion.  The Board may request such an opinion if the case 
at hand presents a complex or controversial medical question.  
38 U.S.C.A. § 7109; 38 C.F.R. §§ 20.901, 20.902.  However, as 
stated above, VA is not authorized to assist in the 
development of a veteran's claim until and unless the claim 
is well grounded.  Because none of the veteran's claims are 
well grounded, the request for an independent medical expert 
opinion is moot.  The veteran's request for a VA examination 
must also be denied on the same basis.  
Finally, as to the veteran's contention that he is entitled 
to an adequate explanation of the reasons and bases for the 
decisions on his claims, the veteran has not identified any 
specific inadequacy in the prior explanations provided by the 
RO.  The veteran and his representative were not specific in 
raising this very general matter.  The Board can only point 
to the above reasons and bases supporting its decision.  

If the veteran wishes to complete his application for service 
connection for the above discussed disorders, he should 
submit to VA medical evidence showing that he is currently 
diagnosed as having a chronic disorder that is in some way 
related to his active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.  

Entitlement to service connection for a left wrist disorder 
is denied.  

Entitlement to service connection for residuals of a right 
lower arm laceration is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a right ankle disorder 
is denied.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

